FEDER, KASZOVITZ, ISAACSON, WEBER, SKALA, BASS & RHINE, LLP 750 Lexington Avenue New York, New York 10022 212-888-8200 February 4, 2009 VIA EDGAR Securities and Exchange Commission William Thompson, CPA Division of Corporate finance 100 F Street, N.E. Washington, D.C.20549-5546 RE:Innovative Food Holdings, Inc. (the “Company”) Gentlemen: By letter dated November7, 2008,(the “Letter”), the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) transmitted to the Company comments on the Company’s Form 10-KSB for the Fiscal Year Ended December 31, 2007 and Form 10-Q for the Fiscal Quarter Ended June 30, 2008.On behalf of the Company we are responding to the Staff’s comments contained in the Letter.The numbered paragraphs below correspond to the numbered comments in the Letter. 1.) The agreement was extended and we disclosed that fact in a Form 8-K filed on November 6, 2008.Please note that a copy of the extension was not filed as the Company no longer considers this to be a material agreement inasmuch as we now believe, based upon our years of experience in this industry, that regardless of the existence of a contract we will either retain our customers or not based upon our prices and quality of our service.In other words, it is the Company's belief that US Foodservice's sales force will use our services with or without a contract provided we continue to satisfy their customers with respect to pricing and service. 2.) We willrevise the disclosure in Item 3. Legal Proceedings to reflect the outstanding principal balance of the promissory notes to $360,000, as follows: In September 2006 we commenced an action in New York Supreme Court, Nassau County, against Pasta Italiana, Inc., Robert Yandolino and Lloyd Braider to collect on outstanding promissory notes totaling $360,000 (plus interest and collection expenses) of which $65,000 were personally guaranteed by the two individual defendants.The defendants have counterclaimed for an unspecified amount of damages due to our alleged breach of an agreement to purchase the corporate defendant.As of December 31, 2007 the action had barely commenced and its outcome at that time wastoo speculative to predict.In September 2008, the parties entered into an agreement settling the action. Under the settlement, Pasta became obligated to, inter alia, deliver to the Company 10% of Pasta's fully diluted common stock and $165,000, paidover the course of 37 months,plus 8% interest payable in Pasta common stock. We agreed to issue 1.5 million of our shares to Yandolino and Braider, to vest 500,000 per year as long as Pasta did not default on the Settlement Agreement. We also agreed to issue to Yandolino and Braider 500,000 warrants, each carrying with it the right, for five years,to purchase a share of our common stockfor $.0012.
